Detailed Action
This is the final office action for US application number 16/729,822. Claims are evaluated as filed on April 13, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 9, and 10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Election/Restrictions
Examiner notes that Applicant elected Species a) of Figs. 1-3, 7, and 8 in the reply filed on December 15, 2021 and asserted that, inter alia, claims 17 and 18 read on the elected species. Applicant’s current remarks dated April 13, 2022 indicate that support for amended claims 17 and 18 is provided in Fig. 9 of the original disclosure (Remarks p. 13), i.e. non-elected species e) of Fig. 9. Examiner notes that even construing claim 17 very broadly does not appear to render an interpretation where the claimed arrangement of elongated portion, threaded end, and shank can read upon the elected species and instead appear to only read upon the non-elected species e) of Fig. 9.
Claim 18 depends from claim 17 and subsequently does not read on the elected species.
Accordingly, claims 17 and 18 are withdrawn from further consideration along with previously withdrawn claims 3-8, 11-16, 19, and 20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 2, 9, and 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 recites/recite the limitation "the cross-sectional area" in line 17.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “than [[the]]a cross-sectional area of the threaded end of the bolt shaft.”.
Claim(s) 2 is/are is unclear with regards to a first aperture on a top side of the bolt head in line 2 and if these are intended to be in addition to or refer to the tool aperture defined in a top side of the bolt head of claim 1 lines 8-9 or how the disclosed structure is intended as comprising a total of two claimed top sides. Examiner is interpreting this as referring to, and suggests amending as, “defines the tool aperture on [[a]]the top side of the bolt head”.
Claim(s) 9 recites/recite the limitation "the cross-sectional area" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “than [[the]]a cross-sectional area of the threaded end of the bolt shaft.”.
Claim(s) 10 is/are is unclear with regards to a first aperture on a top side of the bolt head in line 2 and if these are intended to be in addition to or refer to the tool aperture defined in a top side of the bolt head of claim 9 lines 3-4 or how the disclosed structure is intended as comprising a total of two claimed top side. Examiner is interpreting this as referring to, and suggests amending as, “defines the tool aperture on [[a]]the top side of the bolt head”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heavener et al. (US 2007/0225725, hereinafter “Heavener”) in view of Huebner (US 2013/0211468).
As to claims 1 and 2, Heavener discloses an orthopaedic surgical instrument (Figs. 1-5) capable of use for inserting an orthopaedic prosthesis (110) into a bone of a patient (abstract), the orthopaedic surgical instrument comprising: an orthopaedic prosthesis inserter (12, 14, 16, 22) having a body (12, 14, 16, 22) and a bolt passageway (78, Figs. 2 and 3, ¶30) defined through the body (Figs. 2 and 3, ¶30); and a surgical instrument bolt (20/80, Figs. 2 and 3) capable of being received in the bolt passageway of the body of the orthopaedic prosthesis inserter (Fig. 3), wherein the surgical instrument bolt comprises a bolt head (85) having a tool aperture (87, Fig. 3, ¶33) defined in a top side (right side as shown in Fig. 3) of the bolt head (Fig. 3, ¶33) and a bolt shaft (portion to the left of head 85 as shown in Fig. 3) extending away from a bottom side (left side as shown in Fig. 3) of the bolt head (as defined, Fig. 3), wherein the bolt shaft comprises (i) an externally threaded end (left-most portion as shown in Fig. 3, ¶31 discloses use for threaded engagement with prosthetic) extending out of a distal end of the orthopaedic prosthesis inserter (Figs. 1 and 3), (ii) a shank (portion of shaft between threaded portion at the left-most portion and the head 85 as shown in Fig. 3) located between the bolt head and the threaded end (as defined, Fig. 3), wherein the shank has a cross-sectional area that is smaller than a cross-sectional area of the threaded end of the bolt shaft (due to the reduced outer diameter of the shank portion that abuts the threaded end as shown in Fig. 3, Figs. 2 and 3). As to claim 2, Heavener discloses that the inner surface further defines the tool aperture on the top side of the bolt head opposite the bottom side (as defined, Fig. 3). 
Heavener is silent to (iii) an inner surface defining an axial passageway that extends from the tool aperture of the bolt head through the bolt shaft, wherein the axial passageway has a diameter smaller than a diameter of the tool aperture and wherein the axial passageway causes the shank to have a cross-sectional area that is smaller than a cross-sectional area of the threaded end of the bolt shaft. As to claim 2, Heavener is silent to a second aperture on a bottom side of the threaded end of the bolt shaft, wherein the axial passageway extends from the first aperture to the second aperture such that the axial passageway extends completely through the surgical instrument bolt. 
Huebner teaches a similar orthopaedic surgical fastener (110, Fig. 10) capable of being received in a bolt passageway (opening within 140 shown holding 110 in Figs. 10-14, ¶50) of a body of an orthopaedic inserter (140, Figs. 10-14), wherein the surgical fastener comprises a bolt head (126) having a tool aperture (130) defined in a top side (right side as shown in Fig. 10) of the bolt head (Fig. 10) and a bolt shaft (portion to the left of head 126 as shown in Fig. 10) extending away from a bottom side (left side as shown in Fig. 10) of the bolt head (Fig. 10), wherein the bolt shaft comprises (i) an externally threaded end (124, Fig. 10, ¶50) extending out of a distal end of the orthopaedic inserter (Fig. 11), (ii) a shank (portion of shaft between threaded portion at the left-most portion and the head 126 as shown in Fig. 10) located between the bolt head and the threaded end (as defined, Fig. 10), and (iii) an inner surface (surface of cannulation 134) defining an axial passageway (134, Fig. 10, ¶49) that extends from the tool aperture of the bolt head through the bolt shaft (Fig. 10), wherein the axial passageway has a diameter smaller than a diameter of the tool aperture (Fig. 10) and wherein the axial passageway has a substantially constant diameter (Fig. 10). As to claim 2, Huebner teaches that the inner surface further defines the tool aperture on the top side of the bolt head opposite the bottom side (Fig. 10) and a second aperture (at 112, Fig. 10) on a bottom side (left side of the threaded end as shown in Fig. 10) of the threaded end of the bolt shaft (as defined, Fig. 10), wherein the axial passageway extends from the first aperture to the second aperture such that the axial passageway extends completely through the surgical instrument fastener (Fig. 10).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the bolt as disclosed by Heavener by adding the axial passageway as taught by Huebner in order to facilitate installation over a guide wire (Huebner ¶s 42 and 49) as known to be used in surgery for insertion of an acetabular prosthesis as evidenced by each of Black and Witt (Black US 2015/0100060 ¶37, Witt US 2016/0287408 ¶49). As a result, as to claim 1, the combination of Heavener and Huebner discloses that the axial passageway (Heavener Fig. 3, Huebner Fig. 10) causes the shank to have a cross-sectional area that is smaller than a cross-sectional area of the threaded end of the bolt shaft (due to the reduced outer diameter of the shank portion that abuts the threaded end as shown in Heavener Fig. 3; and the substantially constant diameter of the axial passageway of Huebner Fig. 10).

As to claims 9 and 10, Heavener discloses a securing device (20/80, Figs. 2 and 3) capable of use with a surgical instrument (Figs. 1-5), the securing device comprising: a surgical instrument bolt (20/80, Figs. 2 and 3) having a bolt head (85) having a tool aperture (87, Fig. 3, ¶33) defined in a top side (right side as shown in Fig. 3) of the bolt head (Fig. 3, ¶33) and a bolt shaft (portion to the left of head 85 as shown in Fig. 3) extending away from a bottom side (left side as shown in Fig. 3) of the bolt head (as defined, Fig. 3), wherein the bolt shaft comprises (i) an externally threaded end (left-most portion as shown in Fig. 3, ¶31 discloses use for threaded engagement with prosthetic) having a plurality of bolt threads defined thereon (Figs. 2 and 3 show multiple revolutions of thread), (ii) a shank (portion of shaft between threaded portion at the left-most portion and the head 85 as shown in Fig. 3) located between the bolt head and the threaded end (as defined, Fig. 3), wherein the shank has a cross-sectional area that is smaller than a cross-sectional area of the threaded end of the bolt shaft (due to the reduced outer diameter of the shank portion that abuts the threaded end as shown in Fig. 3, Figs. 2 and 3). As to claim 10, Heavener discloses that the inner surface further defines the tool aperture on the top side of the bolt head opposite the bottom side (as defined, Fig. 3). 
Heavener is silent to (iii) an inner surface defining an axial passageway that extends from the tool aperture of the bolt head through the bolt shaft, wherein the axial passageway has a diameter smaller than a diameter of the tool aperture and wherein the axial passageway causes the shank to have a cross-sectional area that is smaller than a cross-sectional area of the threaded end of the bolt shaft. As to claim 10, Heavener is silent to a second aperture on a bottom side of the threaded end of the bolt shaft, wherein the axial passageway extends from the first aperture to the second aperture such that the axial passageway extends completely through the surgical instrument bolt. 
Huebner teaches a similar securing device (110, Fig. 10) capable of use with a surgical instrument (140, Figs. 10-14, ¶50), the securing device comprising: a surgical instrument fastener (110, Fig. 10) having a bolt head (126) having a tool aperture (130) defined in a top side (right side as shown in Fig. 10) of the bolt head (Fig. 10) and a bolt shaft (portion to the left of head 126 as shown in Fig. 10) extending away from a bottom side (left side as shown in Fig. 10) of the bolt head (Fig. 10), wherein the bolt shaft comprises (i) an externally threaded end (124, Fig. 10, ¶50) having a plurality of bolt threads defined thereon (Figs. 10 and 11 show multiple revolutions of thread), (ii) a shank (portion of shaft between threaded portion at the left-most portion and the head 126 as shown in Fig. 10) located between the bolt head and the threaded end (as defined, Fig. 10), and (iii) an inner surface (surface of cannulation 134) defining an axial passageway (134, Fig. 10, ¶49) that extends from the tool aperture of the bolt head through the bolt shaft (Fig. 10), wherein the axial passageway has a diameter smaller than a diameter of the tool aperture (Fig. 10) and wherein the axial passageway has a substantially constant diameter (Fig. 10). As to claim 10, Huebner teaches that the inner surface further defines the tool aperture on the top side of the bolt head opposite the bottom side (Fig. 10) and a second aperture (at 112, Fig. 10) on a bottom side (left side of the threaded end as shown in Fig. 10) of the threaded end of the bolt shaft (as defined, Fig. 10), wherein the axial passageway extends from the first aperture to the second aperture such that the axial passageway extends completely through the surgical instrument fastener (Fig. 10).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the bolt as disclosed by Heavener by adding the axial passageway as taught by Huebner in order to facilitate installation over a guide wire (Huebner ¶s 42 and 49) as known to be used in surgery for insertion of an acetabular prosthesis as evidenced by each of Black and Witt (Black US 2015/0100060 ¶37, Witt US 2016/0287408 ¶49). As a result, as to claim 9, the combination of Heavener and Huebner discloses that the axial passageway (Heavener Fig. 3, Huebner Fig. 10) causes the shank to have a cross-sectional area that is smaller than a cross-sectional area of the threaded end of the bolt shaft (due to the reduced outer diameter of the shank portion that abuts the threaded end as shown in Heavener Fig. 3; and the substantially constant diameter of the axial passageway of Huebner Fig. 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892, Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775